Case: 19-20340       Document: 00515263690         Page: 1     Date Filed: 01/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                     No. 19-20340
                                                                                    Fifth Circuit


                                   Summary Calendar
                                                                                  FILED
                                                                            January 8, 2020
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                  Plaintiff - Appellee

v.

JAGDISHKUMAR CHAUDHARI, also known as Jagdish,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 4:16-CR-385-26


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jagdishkumar Chaudhari appeals his guilty-plea conviction and
sentence for conspiracy to commit money laundering, in violation of 18 U.S.C.
§§ 1956(a)(1)(B)(i) and 1956(h). The district court sentenced him to, inter alia,
108 months’ imprisonment.            Chaudhari, however, contends only that he
received ineffective assistance of counsel at sentencing because his attorney




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-20340    Document: 00515263690     Page: 2   Date Filed: 01/08/2020


                                 No. 19-20340

failed to object to the court’s claimed incorrect calculation of the advisory
Sentencing Guidelines sentencing range.
      Because trial records “may contain no evidence of alleged errors of
omission, much less the reasons underlying them”, the preferred method for
resolving ineffective-assistance claims is by a 28 U.S.C. § 2255 motion, not a
direct appeal. Massaro v. United States, 538 U.S. 500, 504–05 (2003). Review
on direct appeal, however, is appropriate in the “rare case[ ] ” whose record
provides details about his attorney’s “conduct and motivations”. United States
v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014) (internal quotation marks and
citation omitted).
      The record in this instance provides no details about why Chaudhari’s
attorney failed to object. Accordingly, we decline to consider his claim, without
prejudice to his right to pursue it pursuant to § 2255.
      AFFIRMED.




                                       2